In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
       ___________________________

            No. 02-20-00125-CR
            No. 02-20-00126-CR
            No. 02-20-00127-CR
       ___________________________

       MICKY DON WADE, Appellant

                       V.

            THE STATE OF TEXAS


      On Appeal from the 89th District Court
             Wichita County, Texas
Trial Court Nos. 59,736-C; 59,641-C; 59,642-C*1-5


     Before Bassel, Womack, and Wallach, JJ.
       Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

       Micky Don Wade, proceeding pro se, filed a notice of appeal in each of these

cases attempting to challenge the trial court’s September 1, 2020 interlocutory order,

in which the trial court “decline[d] to consider the merits of any of Defendant’s pro se

filings or to take any action with respect to them.” Generally, we have jurisdiction to

consider an appeal by a criminal defendant only where there has been a final judgment

of conviction. See Bridle v. State, 16 S.W.3d 906, 907 (Tex. App.—Fort Worth 2000,

no pet.) (per curiam); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth

1996, no pet.) (per curiam). Accordingly, we sent Wade a letter expressing our

concern that we do not have jurisdiction over these appeals because the trial court has

not entered any appealable orders. We informed Wade that unless he or any other

party desiring to continue the appeals filed a response showing grounds for

continuing the appeals, we would dismiss them. See Tex. R. App. P. 25.2(d), 44.3.

Although Wade filed a response, it does not show grounds for continuing these

appeals. We therefore dismiss these appeals for want of jurisdiction. See Tex. R. App.

P. 43.2(f).

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 1, 2020




                                           2